Citation Nr: 0033233	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-16 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a dental disorder 
claimed as gingivitis.  

2.  Entitlement to service connection for arthritis.  

3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Son






ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
January 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  



Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

In particular, it is not clear as to whether all pertinent 
records have been obtained.  It appears that the RO has 
obtained at least some of the veteran's service medical 
records.  It has been noted that the National Personnel 
Records Center (NPRC) has reported that it did not have any 
other records possibly due to a fire destroying the records; 
however, there is no indication that the RO has specifically 
requested records from them.  It should do so on remand.  It 
should also request service medical records from any other 
sources where they may be located.  

The veteran has also submitted VA and private medical records 
in support of his claim.  These records document current 
hearing loss, arthritis (it has been specifically noted as 
being present in the spine and hand), and dental 
disabilities.  However, it is unclear as to whether all 
records from these facilities have been obtained.  The RO 
should attempt to obtain them on remand.  


The veteran has made some relatively unspecific references to 
other medical treatment.  He testified to being treated for 
his dental disorder by Dr. D.  Transcript, p. 3.  He also 
testified to receiving treatment from Dr. M. for his hearing 
loss.  Tr., p. 11.  

On remand, the RO should request the veteran to provide more 
specific information regarding these two physicians so that 
their records may be obtained.  The veteran should also be 
asked to provide the names, dates, locations, of any other 
pertinent treatment he has received.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C. § 5103A).  

The RO should also schedule VA examinations for his dental 
disorder, arthritis, and bilateral hearing loss, as the 
record indicates the presence of current dental, arthritis, 
and hearing loss disabilities, and it has been contended that 
these conditions are linked to service.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C. § 5103A(d)).  

In addition, the RO should also consider on remand whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000.  

Accordingly, this case is remanded for the following: 

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

In particular, it should request him to 
as specifically as possible identify the 
names, addresses, dates, and types of 
treatment at the VAMC in Dallas, the 
Lloyd Hearing Aid Corporation, Kaiser 
Permanente, Dr. D., and Dr. M.  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured and that are 
relevant to the issue on appeal.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  The RO should request the veteran's 
service medical records from NPRC, the 
Army Reserve Personnel Center (ARPERCEN), 
and any other sources where such records 
may be located.  

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

4.  Following the above, the RO should 
schedule the veteran for a VA ear 
examination conducted by an appropriate 
specialist to ascertain the nature and 
etiology of his current hearing loss 
disability.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination and the 
examination report must be annotated in 
this regard.  

Any further indicated special studies 
should be conducted.  

The examiner should review the veteran's 
complete military and medical history, 
and upon doing so answer the following 
questions:

(a) Does the veteran have a current 
hearing loss disability, and if so, 
what is its nature?

(b) Is it at least as likely as not that 
the current bilateral hearing loss 
disability was incurred coincident 
with the veteran's military service?

Any opinions expressed must be 
accompanied by a complete rationale.  

5.  The RO should schedule the veteran 
for a VA examination of all of the 
veteran's joints conducted by an 
appropriate specialist to ascertain the 
nature and etiology of his arthritis.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination and the 
examination report must be annotated in 
this regard.  

Any further indicated special studies 
should be conducted.  

The examiner should review the veteran's 
complete military and medical history, 
and upon doing so answer the following 
questions:

(a) What is the current nature and 
extent, if any, of the veteran's 
arthritis?

(b) Is it at least as likely as not that 
the current arthritis disability was 
incurred coincident with the veteran's 
military service?

Any opinions expressed must be 
accompanied by a complete rationale.  

6.  The RO should schedule the veteran 
for a VA dental examination conducted by 
an appropriate specialist to ascertain 
the nature and etiology of his current 
dental disorder.  

The claims file, the regulations 
pertaining to dental disabilities 
(38 C.F.R. §§ 3.381 and 4.150) and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination and the examination report 
must be annotated in this regard.  

Any further indicated special studies 
should be conducted.  

The examiner should review the veteran's 
complete military and medical history, 
and upon doing so answer the following 
questions:

(a) Does the veteran have a current 
dental disability, and if so, what is 
its nature?  See 38 C.F.R. §§ 3.381, 
4.150.  

(b) Is it at least as likely as not that 
the current dental disability was 
incurred coincident with the veteran's 
military service?

Any opinions expressed must be 
accompanied by a complete rationale.  

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In addition, the RO must review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  See VBA Fast 
Letter 00-87 (November 17, 2000); Stegall, 
supra.  

8.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of entitlement to service 
connection for a dental disorder (claimed 
as gingivitis), arthritis, and bilateral 
hearing loss.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claims.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


